


Exhibit 10.6


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.



WARRANT


Material Technologies, Inc.


(Incorporated under the laws of the State of Delaware)



          THIS IS TO CERTIFY that, for value received, RBC Dexia Investor
Services Bank Luxembourg, or its assigns (the “Holder”) is entitled, subject to
the terms and conditions set forth herein, to purchase from Material
Technologies, Inc., a Delaware corporation (the “Company”) an aggregate of Seven
Hundred Fifty Thousand (750,000) fully paid and nonassessable shares of Class A
Common Stock (the “Common Stock”) of the Company (the “Warrant Securities”) at
the exercise price of $0.60 per share, subject to adjustment as provided in
Section 3 below, (the “Exercise Price”), upon payment by cashier’s check or wire
transfer of the Exercise Price for such shares of the Class A Common Stock to
the Company at the Company’s offices. 


          1.       Exercisability.  This Warrant may be exercised beginning on
the date hereof, in whole or in part, and up to the date which is three (3)
years from the date hereof (the “Exercise Period”), by presentation and
surrender hereof to the Company of a notice of election to purchase duly
executed and accompanied by payment by check or wire transfer of the Exercise
Price.


          2.       Manner of Exercise.  In case of the purchase of less than all
the Warrant Securities, at the request of the Holder the Company shall cancel
this Warrant upon the surrender hereof and shall execute and deliver a new
warrant of like tenor for the balance of the Warrant Securities.  Upon the
exercise of this Warrant, the issuance of certificates for securities,
properties or rights underlying this Warrant shall be made forthwith (and in any
event within five (5) business days thereafter) without charge to the Holder
including, without limitation, any tax that may be payable in respect of the
issuance thereof; provided, however, that the Company shall not be required to
pay any tax in respect of income or capital gain of the Holder.






1 of 5

--------------------------------------------------------------------------------





          If and to the extent this Warrant is exercised, in whole or in part,
the Holder shall be entitled to receive a certificate or certificates
representing the Warrant Securities so purchased, upon presentation and
surrender to the Company of the form of election to purchase attached hereto
duly executed, and accompanied by payment of the purchase price.


          3.       Adjustment in Number of Shares.


                    (A)       Adjustment for Reclassifications.  In case at any
time or from time to time after the issue date the holders of the Common Stock
of the Company (or any shares of stock or other securities at the time
receivable upon the exercise of this Warrant) shall have received, or, on or
after the record date fixed for the determination of eligible stockholders,
shall have become entitled to receive, without payment therefore, other or
additional stock or other securities or property (including cash) by way of
stock split, spin-off, reclassification, combination of shares or similar
corporate rearrangement (exclusive of any stock dividend of its or any
subsidiary’s capital stock), then and in each such case the Holder of this
Warrant, upon the exercise hereof as provided in Section 2, shall be entitled to
receive the amount of stock and other securities and property which such Holder
would hold on the date of such exercise if on the issue date he had been the
holder of record of the number of shares of Common Stock of the Company called
for on the face of this Warrant and had thereafter, during the period from the
issue date, to and including the date of such exercise, retained such shares
and/or all other or additional stock and other securities and property
receivable by him as aforesaid during such period, giving effect to all
adjustments called for during such period.  In the event of any such adjustment,
the Exercise Price shall be adjusted proportionally.


                    (B)       Adjustment for Reorganization, Consolidation,
Merger.  In case of any reorganization of the Company (or any other corporation
the stock or other securities of which are at the time receivable on the
exercise of this Warrant) after the issue date, or in case, after such date, the
Company (or any such other corporation) shall consolidate with or merge into
another corporation or convey all or substantially all of its assets to another
corporation, then and in each such case the Holder of this Warrant, upon the
exercise hereof as provided in Section 2 at any time after the consummation of
such reorganization, consolidation, merger or conveyance, shall be entitled to
receive, in lieu of the stock or other securities or property to which such
Holder would be entitled had the Holder exercised this Warrant immediately prior
thereto, all subject to further adjustment as provided herein; in each such
case, the terms of this Warrant shall be applicable to the shares of stock or
other securities or property receivable upon the exercise of this Warrant after
such consummation.


          4.       No Requirement to Exercise.  Nothing contained in this
Warrant shall be construed as requiring the Holder to exercise this Warrant
prior to or in connection with the effectiveness of a registration statement.


          5.       No Stockholder Rights.  Unless and until this Warrant is
exercised, this Warrant shall not entitle the Holder hereof to any voting rights
or other rights as a






2 of 5

--------------------------------------------------------------------------------





stockholder of the Company, or to any other rights whatsoever except the rights
herein expressed, and, no dividends shall be payable or accrue in respect of
this Warrant.


          6.       Exchange.  This Warrant is exchangeable upon the surrender
hereof by the Holder to the Company for new warrants of like tenor representing
in the aggregate the right to purchase the number of Warrant Securities
purchasable hereunder, each of such new warrants to represent the right to
purchase such number of Warrant Securities as shall be designated by the Holder
at the time of such surrender.


          Upon receipt by the Company of evidence reasonably satisfactory to it
of the loss, theft, destruction or mutilation of this Warrant, and, in case of
loss, theft or destruction, of indemnity or security reasonably satisfactory to
it and reimbursement to the company of all reasonable expenses incidental
thereto, and upon surrender and cancellation hereof, if mutilated, the Company
will make and deliver a new warrant of like tenor and amount, in lieu hereof.


          7.       Elimination of Fractional Interests.  The Company shall not
be required to issue certificates representing fractions of securities upon the
exercise of this Warrant, nor shall it be required to issue scrip or pay cash in
lieu of fractional interests.  All fractional interests shall be eliminated by
rounding any fraction up to the nearest whole number of securities, properties
or rights receivable upon exercise of this Warrant.


          8.       Reservation of Securities.  The Company shall at all times
reserve and keep available out of its authorized shares of Common Stock or other
securities, solely for the purpose of issuance upon the exercise of this
Warrant, such number of shares of Common Stock or other securities, properties
or rights as shall be issuable upon the exercise hereof.  The Company covenants
and agrees that, upon exercise of this Warrant and issuance of the Warrant
Securities, all shares of Common Stock and other securities issuable upon such
exercise shall be duly and validly issued, fully paid, non-assessable and not
subject to the preemptive rights of any stockholder.


          9.       Notices to Holder.  If at any time prior to the expiration of
this Warrant or its exercise, any of the following events shall occur:


>           (a)        the Company shall take a record of the holders of any
> class of its securities for the purpose of entitling them to receive a
> dividend or distribution payable otherwise than in cash, or a cash dividend or
> distribution payable otherwise than out of current or retained earnings, as
> indicated by the accounting treatment of such dividend or distribution on the
> books of the Company; or
> 
>           (b)        the Company shall offer to all the holders of a class of
> its securities any additional shares of capital stock of the Company or
> securities convertible into or exchangeable for shares of capital stock of the
> Company, or any option or warrant to subscribe therefore; or
> 
> 
> 
> > 





3 of 5

--------------------------------------------------------------------------------





>           (c)        a dissolution, liquidation or winding up of the Company
> (other than in connection with a consolidation or merger) or a sale of all or
> substantially all of its property, assets and business as an entirety shall be
> proposed.

then, in any one or more said events, the Company shall give written notice of
such event to the Holder at least fifteen (15) days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up or sale.  Such notice shall
specify such record date or the date of closing the transfer books, as the case
may be.


          10.     Transferability.  This Warrant may be transferred or assigned
by the Holder without notice or approval by the Company.


          11.     Consent to Jurisdiction and Service.  The Company and the
Holder hereby submit to the jurisdiction of any court of the county of Los
Angeles, State of California, and of any federal court located therein, in any
action or proceeding arising out of or in connection with this Warrant. 


          12.     Successors.  All the covenants and provisions of this Warrant
shall be binding upon and inure to the benefit of the Company, the Holder and
their respective legal representatives, successors and assigns.


          13.     Governing Law.  THIS WARRANT SHALL BE GOVERNED, CONSTRUED AND
INTERPRETED UNDER THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
THE RULES GOVERNING CONFLICTS OF LAW.


          IN WITNESS WHEREOF, the Company has caused this Warrant to be executed
by the signature of its President and to be delivered in Los Angeles,
California.



Dated: March 15, 2007                                                Material
Technologies, Inc.,
                                                                                    a
Delaware corporation


                                                                                    /s/
Robert M. Bernstein            
                                                                                    By:      
Robert M. Bernstein
                                                                                    Its:       
President









4 of 5

--------------------------------------------------------------------------------





NOTICE OF EXERCISE

TO:     Material Technologies, Inc.

          (1)        The undersigned hereby elects to purchase ________ shares
of the common stock of Material Technologies, Inc., a Delaware corporation (the
“Company”), pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.


          (2)       Please issue a certificate or certificates representing said
shares of the Company’s common stock in the name of the undersigned or in such
other name as is specified below:






_____________________________
(Name)

_____________________________


_____________________________
(Address)





                                                                       
(Date)

                                                                       
(Signature)

                                                                       
(Print name)

 













5 of 5

--------------------------------------------------------------------------------